Citation Nr: 0023487	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-48 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated 60 percent disabling.

2.  Entitlement to a rating higher than 20 percent for a 
right knee disability, effective prior to May 15, 1990.

3.  Entitlement to an increased rating for a left knee 
disability, currently rated 60 percent disabling.

4.  Entitlement to a rating higher than 20 percent for a left 
knee disability, effective prior to May 15, 1990.

5.  Entitlement to an increased rating for bilateral hearing 
loss.

6.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had approximately 24 years of active duty 
service and retired in November 1966.  This appeal comes 
before the Board of Veterans' Appeals (Board) from rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office(s) (RO).  


FINDINGS OF FACT

In December 1993, prior to the promulgation of a decision in 
the appeal, VA received notification from the appellant that 
a withdrawal of the appeal of the issue of entitlement to an 
increased rating for bilateral hearing loss is requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
issue of entitlement to an increased rating for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant perfected an appeal of a rating decision, dated 
in March 1990, which addressed the issue of entitlement to an 
increased rating for bilateral hearing loss.  In December 
1993, he submitted a statement requesting withdrawal of that 
appeal. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal of entitlement to an increased rating for 
bilateral hearing loss is dismissed.


REMAND

In December 1989, the appellant's representative filed a 
claim for an increased rating for, among others, the 
appellant's bilateral knee disabilities.  At that time, the 
appellant's bilateral knee condition was rated 40 percent 
disabling, 10 percent for the left knee, and 30 percent for 
the right knee.  A rating decision dated in March 1990, 
determined that the 40 percent rating for the bilateral knee 
condition should be continued.  The RO separated the ratings, 
granting 20 percent for each knee.  There was no reference to 
the fact that the RO had previously based the rating on 30 
and 10 percent ratings, whether there was improvement or 
whether the 30 percent rating was protected because the 
earlier rating had clearly established the basis for the 40 
percent evaluation.  

The appellant perfected an appeal of that decision.  A 
subsequent rating decision, dated in January 1992, awarded 
him a 100 percent rating for each knee for the period from 
May 15, 1990, to July 1, 1991, and increased the rating for 
each knee to 60 percent disabling effective from July 1, 
1991.  The 20 percent rating for each knee remained in effect 
for the period prior to May 15, 1990.  

As mentioned above, the claim for increased rating was filed 
in December 1989.  At that time, it was requested that the 
appellant's VA treatment records for the period from January 
1988 to present be obtained for consideration of his claim 
for an increased rating.  Also, during a hearing before the 
RO, held in December 1990, the appellant reported treatment 
for his knees at a VA hospital in 1987.  The RO obtained VA 
medical records beginning from October 1989, but not prior to 
that date.  This should be accomplished.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In addition, private 
treatment records dated in January 1997 indicate that he had 
surgery on his knees for failed tibial insert and patella, 
although, it is not clear whether the surgery was on one or 
both of the knees.  The treatment records are somewhat 
illegible, but appear to refer to both the right and the left 
knees at different times.  The RO should obtain clarification 
as to which knee was involved.  The RO should then 
readjudicate the claim for an increased rating under the 
criteria set forth under diagnostic code 5055.  The RO should 
also readjudicate the claim for a rating higher than 20 
percent effective prior to May 15, 1990, giving full 
consideration to the regulations pertaining to reduction of 
disability evaluations as well as effective date of awards.   

The criteria for establishing entitlement to adaptive 
equipment include ankylosis of one or both knees.  
38 U.S.C.A. § 3902 (West 1991); 38 C.F.R. § 3.808 (1999).  
Ankylosis has been defined as immobility and consolidation of 
a joint due to disease, injury, surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1999) (memorandum decision); 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  In Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996), ankylosis was defined as 
the stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the joint.  
The Board notes that a January 1997 VA examination report 
indicates that "[a]nterior and posterior instability could 
not be evaluated, due to ankylosis of knees."  However, 
range of motion of both knees showed that the appellant had 
flexion to 50 degrees and that he lacked 20 degrees to 
complete extension.  The Board therefore finds that 
clarification as to the matter of ankylosis of the knees is 
necessary.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain and associate with the 
claims file the appellant's treatment 
records from any VA facility wherein 
treatment was received for his knees, to 
include the Tampa VA medical facility, 
for the period from 1987 through October 
1989.

2.  The RO should also take the necessary 
steps to determine whether the appellant 
had surgery on both, or only one knee, in 
1997, and to determine the nature of the 
surgery or surgeries.  This may require 
obtaining additional information from 
both the appellant and the 
hospital/treating physicians.

3.  The RO should readjudicate the 
appellant's claim for a rating higher 
than 20 percent effective prior to May 
15, 1990.  In doing so, the RO should 
ensure that the laws and regulations 
pertaining to reduction of disability 
awards, as well as effective date of 
awards, are fully considered and 
addressed in their decision.  See 
VAOPGCPREC 4-96.

4.  The RO should also readjudicate the 
claim for an increased rating above 60 
percent, giving full consideration to all 
applicable diagnostic codes, to include 
diagnostic code 5055.

5.  The appellant should be scheduled for 
another VA examination to determine 
whether his service connected conditions 
entitle him to financial assistance for 
the purchase of an automobile and/or 
adaptive equipment.  The examiner is 
requested to evaluate the appellant in 
order to determine whether the criteria 
necessary for entitlement under 38 C.F.R. 
§ 3.808 are met.  The RO is to provide 
the examiner with the listed criteria.  
The examiner is specifically asked to 
state whether there is ankylosis of 
either (or both) knee(s).  If ankylosis 
is found, and there is range of motion of 
the knees, the examiner is to specify the 
ranges of motion and explain the basis 
for finding that there is ankylosis.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review.

6.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

Once the above has been accomplished, the RO should 
readjudicate the claims on appeal.  If the benefits sought on 
appeal are not granted to the appellant's satisfaction, the 
claims file should be returned to the Board, following the 
usual appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



